[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-12371                ELEVENTH CIRCUIT
                                                          DECEMBER 24, 2008
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 08-20031-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KAUNDA OMAR JACKSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (December 24, 2008)

Before ANDERSON, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Kaunda Omar Jackson appeals his sentence of 48 months of imprisonment
for illegal reentry after deportation. 18 U.S.C. § 1326(a), (b)(2). Jackson argues

for the first time on appeal that the application of section 2L1.2 is unreasonable

and constitutes double counting. Jackson also argues that his sentence is

unreasonable. We affirm.

      Objections that are not raised in the district court are reviewed for plain

error. United States v. Bennett, 472 F.3d 825, 831 (11th Cir. 2006) (per curiam).

We review the reasonableness of a criminal sentence for an abuse of discretion.

Gall v. United States, 128 S. Ct. 586, 594, 596–97 (2007). “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The district court did not plainly err in applying section 2L1.2 of the

Sentencing Guidelines. The district court correctly calculated the guideline range

and considered that range as one of several factors regarding Jackson’s sentence.

United States v. Booker, 543 U.S. 220, 264, 125 S. Ct. 738, 767 (2005); United

States v. Williams, 527 F.3d 1235, 1248 (11th Cir. 2008). The application of

section 2L1.2 also is not impermissible double counting because the use of a prior

felony in the criminal history section and section 2L1.2 serve the separate purposes

of punishing recidivism and deterring aliens from reentry. United States v.



                                           2
Adeleke, 968 F.2d 1159, 1161 (11th Cir. 1992).

      The district court did not abuse its discretion by imposing a sentence within

the guideline range. Although Jackson complains that the court failed to consider

that he reentered the United States to join his family and he regretted his crime, the

court stated that it had considered those facts. The court did not abuse its

discretion when it concluded that a sentence of 48 months of imprisonment served

the statutory purposes of deterrence and adequate punishment. See 28 U.S.C. §

3553(a); Gall v. United States, 128 S. Ct. 586, 597 (2007). Jackson’s sentence is

reasonable.

      Jackson’s sentence is AFFIRMED.




                                           3